Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A method, comprising: receiving service event data and audio data corresponding to client devices; [Abstract idea of collecting and analyzing data. Mental Process. A human-mind can receive a data.]
	selecting a portion of the audio data based on the service event data; and [Abstract idea of selecting and analyzing data. Mental Process. A human-mind can select a data.]
	training a machine learning model for fault prediction based on the portion of audio data. [Abstract idea of analyzing and manipulating data. Mental Process. A human-mind with pen and paper can train a model.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily based in technology. Assuming computer-implementation, the computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. ([“The claims in this case do not even require a new source or type of information, or new techniques for analyzing it… As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data. They do not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information—to provide a ‘humanly comprehensible’ amount of information useful for users, itself does not transform the otherwise-abstract processes of information collection and analysis.” See Electric Power Group (Fed. Cir. 2016) pg. 9.])
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic components to implement the idea, i.e., device.
	Claim 2 recites the following:
	The method of claim 1, further comprising transmitting the trained machine learning model to the client devices. [Abstract idea of collecting data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily based in technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic components to implement the idea, i.e., device.
	Claim 3 recites the following:
	The method of claim 2, further comprising receiving a predicted fault alert from a client device based on the trained machine learning model. [Abstract idea of collecting and analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily based in technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic components to implement the idea, i.e., device.
	Claim 4 recites the following:
	The method of claim 1, wherein selecting the portion of the audio data comprises selecting a first portion of the audio data within a period of time from a service event. [Abstract idea of analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily based in technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic components to implement the idea, i.e., device.
	Claim 5 recites the following:
	The method of claim 1, wherein the machine learning model comprises an input corresponding to an operating state of a client device, wherein the client device is to operate in a plurality of operating states. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily based in technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic components to implement the idea, i.e., device.
	Claim 6 recites the following:
	The method of claim 1, further comprising training a plurality of machine learning models including the machine learning model, wherein each of the plurality of machine learning models corresponds to an operating state of a client device. [Abstract idea of collecting, analyzing and manipulating data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily based in technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic components to implement the idea, i.e., device.
	Claim 7 recites the following:
	The method of claim 1, wherein parts of the audio data respectively correspond to a plurality of operating states of the client devices. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily based in technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic components to implement the idea, i.e., device.
	Claim 8 recites the following:
	The method of claim 7, wherein the parts of the audio data comprise at least one subset corresponding to an idle state, a pre-heat state, a test rollers state, a paper retrieval state, a toner application state, a fusing state, or a paper ejection state. [Abstract data types.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily based in technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic components to implement the idea, i.e., device.
	Claim 9 recites the following:
	The method of claim 1, wherein the client devices are a plurality of printers. [Additional elements that do not amount to more than the judicial exception, i.e., printers.]


	This judicial exception is not integrated into a practical application because the idea is not necessarily based in technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic components to implement the idea, i.e., device.
	Claim 10 recites the following:
	The method of claim 1, further comprising identifying a set of service events corresponding to a previously unidentified type of fault, and wherein the selecting the portion of the audio data is based on the set of service events. [Abstract idea of collecting and analyzing data.]
	This judicial exception is not integrated into a practical application because the idea is not necessarily based in technology. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic components to implement the idea, i.e., device.
	Claims 11-13 are rejected based on similar rationale given to claims 1-10. Additional elements are not more than judicial exception, i.e., memory, processor, etc.
	Claims 14-15 are rejected based on similar rationale given to claims 1-10. Additional elements are not more than judicial exception, i.e., computer, processor, etc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Butera et al. US 2020/0234558 (hereinafter “Butera”).
	Regarding claim 1, Butera teaches: 
	A method, comprising: receiving service event data and audio data corresponding to client devices; [0044: “an operative audio signal that is being generated by the mechanical equipment 5 is acquired directly from the mechanical equipment. This operative audio signal is correlated with other operational parameters of the mechanical equipment, and is processed so as to isolate at least one constituent signal.”]
	selecting a portion of the audio data based on the service event data; and [0044: “This operative audio signal is correlated with other operational parameters of the mechanical equipment, and is processed so as to isolate at least one constituent signal. The constituent signal is then compared with a previously acquired and preferably processed base line audio signal having corresponding operational parameters to those that align with the operational parameters of the mechanical equipment that correspond to the constituent signal.”]
	Butera does not expressively disclose training a machine learning model for fault prediction in the “re-iterated” method cited in paragraph 0044. However, implies using “machine learning” for predicting faults in an earlier section (Butera, par. 0042).
	Butera’s other embodiment teaches: training a machine learning model for fault prediction based on the portion of audio data. [0042: “…machine learning can be used to optimize the ability to detect and or predict changes in an operational state of the mechanical equipment that are indicative of the conditions that are being looked for… failure situations”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Butera’s embodiments as anticipated by the reference. One would have been motivated to have combined because Butera foresaw this modification.
	Regarding claim 2, Butera teaches: The method of claim 1, further comprising transmitting the trained machine learning model to the client devices. [0042: “…maintenance or storage of captured and processed data can be achieved by the test process or 50 and/or can be offloaded via physical or wireless means to a central server and or a second phase test processor 50″ where more complex analysis, isolation and machine learning can be used to optimize the ability to detect and or predict changes in an operational state…”]
	Regarding claim 3, Butera teaches: The method of claim 2, further comprising receiving a predicted fault alert from a client device based on the trained machine learning model. [0043: “It is also understood that the mechanical failure detection system 10 of the present invention can also include an alert or warning signal. This can include an alert or warning light or sound emitter or alarm directly attached to the mechanical equipment 5, or remotely located and triggered via wired or wireless means so that the appropriate personnel can be made aware of a failure or imminent failure condition…”]
	Regarding claim 4, Butera teaches: The method of claim 1, wherein selecting the portion of the audio data comprises selecting a first portion of the audio data within a period of time from a service event. [0042: “in yet another embodiment, it is also recognized that the operation processor 40 may be configured to trigger the acquisition of the operative state audio signal. For example, the operational parameters may be set to a certain time of day, when certain conditions exist that are themselves indicative of a potential failure but validation is desired…”]
	Regarding claim 5, Butera teaches: The method of claim 1, wherein the machine learning model comprises an input corresponding to an operating state of a client device, wherein the client device is to operate in a plurality of operating states. [0044: “…operative audio signal is correlated with other operational parameters of the mechanical equipment, and is processed so as to isolate at least one constituent signal.”]
	Regarding claim 7, Butera teaches: The method of claim 1, wherein parts of the audio data respectively correspond to a plurality of operating states of the client devices. [0044: “…operative audio signal is correlated with other operational parameters of the mechanical equipment, and is processed so as to isolate at least one constituent signal.”]
	Regarding claim 10, Butera teaches: The method of claim 1, further comprising identifying a set of service events corresponding to a previously unidentified type of fault, and wherein the selecting the portion of the audio data is based on the set of service events. [0042: “the more data that can be acquired the greater the system 10 is able to identify anomalous situations or different types of failure situations in order to more rapidly and accurately detect audio signal data that is associated with a failure or sub optimal condition.”]
	Regarding claim 11, Butera teaches: An apparatus, comprising: a memory to store support case data and sound data corresponding to remote client devices; a processor coupled to the memory, wherein the processor is to: [0042: “Additionally, it is understood that the data captured and processed by the mechanical failure detection system 10 is also preferably maintained and or stored in order to optimize future functionality of the mechanical failure detection system,” and 0044: “an operative audio signal that is being generated by the mechanical equipment 5 is acquired directly from the mechanical equipment.”]
	retrieve a portion of the sound data from the memory based on the support case data; and [0044: “This operative audio signal is correlated with other operational parameters of the mechanical equipment, and is processed so as to isolate at least one constituent signal. The constituent signal is then compared with a previously acquired and preferably processed base line audio signal having corresponding operational parameters to those that align with the operational parameters of the mechanical equipment that correspond to the constituent signal.”]
	train a machine learning model to predict a fault based on the portion of the sound data. [0042: “...machine learning can be used to optimize the ability to detect and or predict changes in an operational state of the mechanical equipment that are indicative of the conditions that are being looked for… failure situations”]
	Regarding claim 12, Butera teaches: The apparatus of claim 11, wherein retrieving the portion of the sound data comprises locating a set of audio signatures in the sound data corresponding to a type of support case. [0044: “This operative audio signal is correlated with other operational parameters of the mechanical equipment, and is processed so as to isolate at least one constituent signal. The constituent signal is then compared with a previously acquired and preferably processed base line audio signal having corresponding operational parameters to those that align with the operational parameters of the mechanical equipment that correspond to the constituent signal.”]
	Regarding claim 13, Butera teaches: The apparatus of claim 11, wherein the processor is to: validate the machine learning model based on a second portion of the sound data; and send the machine learning model to the remote client devices in a case that the machine learning model satisfies a validation criterion. [0042: “...machine learning can be used to optimize the ability to detect and or predict changes in an operational state of the mechanical equipment that are indicative of the conditions that are being looked for… failure situations”]
	Regarding claim 14, Butera teaches: A non-transitory tangible computer-readable medium storing executable code, comprising: code to cause a processor to receive a machine learning model that is trained based on selected audio signatures corresponding to a service event; and code to cause the processor to utilize the machine learning model to classify audio as indicating a potential fault. [0042: “…machine learning can be used to optimize the ability to detect and or predict changes in an operational state of the mechanical equipment that are indicative of the conditions that are being looked for… failure situations,” and 0044: “an operative audio signal that is being generated by the mechanical equipment 5 is acquired directly from the mechanical equipment.”]
	Regarding claim 15, Butera teaches: The computer-readable medium of claim 14, further comprising code to cause the processor to transmit a predicted fault alert in response to classifying the audio as indicating the potential fault. [0043: “It is also understood that the mechanical failure detection system 10 of the present invention can also include an alert or warning signal. This can include an alert or warning light or sound emitter or alarm directly attached to the mechanical equipment 5, or remotely located and triggered via wired or wireless means so that the appropriate personnel can be made aware of a failure or imminent failure condition…”]
Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Butera in view of Examiner’s Official Notice.
	Regarding claim 6: The method of claim 1, further comprising training a plurality of machine learning models including the machine learning model, wherein each of the plurality of machine learning models corresponds to an operating state of a client device. [Examiner takes Official notice that training a plurality of machine learning models is well known and routine and is an obvious variation of the prior art reference which teaches training a machine learning model.]
	Regarding claim 8: The method of claim 7, wherein the parts of the audio data comprise at least one subset corresponding to an idle state, a pre-heat state, a test rollers state, a paper retrieval state, a toner application state, a fusing state, or a paper ejection state. [Examiner takes Official notice that audio data containing specific noises such as an idle state is well known and routine. The prior art also recognizes different mechanical equipment would have different audio signals. Butera 0042: “it is understood that all articles of mechanical equipment 5 are not the same, even if they are the same general type of equipment, and the more data that is gathered, analyzed and/or otherwise maintained as the baseline audio signal and corresponding operational parameters”]
	Regarding claim 9: The method of claim 1, wherein the client devices are a plurality of printers. [Examiner takes Official notice that a printer device is well known and routine. The prior art also recognizes different mechanical equipment. Butera 0042: “it is understood that all articles of mechanical equipment 5 are not the same, even if they are the same general type of equipment, and the more data that is gathered, analyzed and/or otherwise maintained as the baseline audio signal and corresponding operational parameters”]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113